FILED
                            NOT FOR PUBLICATION                             OCT 9 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LONNIE L. BURTON,                                No. 13-35782

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05104-RBL

  v.
                                                 MEMORANDUM*
PAT GLEBE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges

       Washington state prisoner Lonnie L. Burton appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Burton failed

to raise a genuine dispute of material fact as to whether defendants deprived him of

due process by confining him in administrative segregation for less than two

months. See Hewitt v. Helms, 459 U.S. 460, 476-77 & n.9 (1983), abrogated in

part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995) (due process

requires (1) an informal, nonadversary evidentiary review sufficient both for the

decision that an inmate represents a security threat and the decision to confine an

inmate to administrative segregation pending completion of an investigation into

misconduct charges against him, (2) some notice of the charges against him and an

opportunity to present his views, and (3) periodic review of the confinement).

      The district court did not abuse its discretion by denying Burton’s discovery

motions because Burton failed to show how the discovery he sought was relevant

or how it would have precluded summary judgment. See Tatum v. City & County

of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006) (standard of review for a

denial of a continuance for additional discovery); Laub v. U.S. Dep’t of Interior,

342 F.3d 1080, 1093 (9th Cir. 2003) (district court is vested with broad discretion

to permit or deny discovery, and a decision to deny discovery will not be disturbed

except upon the clearest showing of actual and substantial prejudice).

      AFFIRMED.


                                          2                                    13-35782